     CaseE-FILED
          3:19-cv-00032-SMR-SBJ
                 2019 FEB 28 11:08 AMDocument 1-1
                                     DES MOINES     FiledOF
                                                - CLERK  03/29/19
                                                            DISTRICTPage 1 of 15
                                                                     COURT




            IN THE IOWA DISTRICT COURT FOR DES MOINES COUNTY

PATRICIA ANN WEILAND                                                   LALA005134

         Plaintiff,

v.                                                                   ORIGINAL NOTICE

AMERICAN RED CROSS,

         Defendant.


TO THE ABOVE-NAMED DEFENDANT:


You are notified that a petition has been filed in the office of the clerk of this court naming
you as the Defendant in this action. A copy of the petition (and any documents filed with
it) is attached to this notice. The attorney for the Plaintiff is:
                         Kenneth J. Weiland Jr., AT0008291
                         WEILAND LAW FIRM, P.C.
                         1414 12TH Street, Suite A
                         Des Moines, Iowa 50314
                         PH: (515) 419-1626
                         Email: weilandlaw@yahoo.com

You must file an Answer or a Motion with the Clerk of Court in the above county within
20 days after you received this Original Notice. If you do not file an Answer or Motion
within 20 days after receiving this Original Notice, the Court may enter a judgment
against you giving Plaintiff what he or she asked for in the Petition.


This case has been filed in a county that uses electronic filing. You must register to eFile
through the Iowa Judicial Branch website at https://www.iowacourts.state.ia.us/Efile and
obtain a log in and password for filing and viewing documents in your case and for
receiving service notices from the Court.




                                                                                        EXHIBIT
                                                                                                  exhibitsticker.com




                                                 1
                                                                                             A
 CaseE-FILED
      3:19-cv-00032-SMR-SBJ
             2019 FEB 28 11:08 AMDocument 1-1
                                 DES MOINES     FiledOF
                                            - CLERK  03/29/19
                                                        DISTRICTPage 2 of 15
                                                                 COURT




                    For general rules and information on electronic filing, refer to the
                   Iowa Court Rules Chapter 16 Pertaining to the Use of the Electronic
                   Document Management System, available on the Iowa Judicial Branch
                   website.
                    For Court rules on the Protection of Personal Privacy in Court filings,
                   refer to Division VI of the Iowa Court Rules Chapter 16.
                    If you are unable to proceed electronically, you must receive
                   permission from the Court to file in paper. Contact the clerk of Court in
                   the county where the petition was filed for more information on being
                   excused from electronic filing.


If you electronically file your Answer or Motion, it will be served automatically on
Plaintiff or on Plaintiff’s attorney(s). A Notice of Electronic Filing (NEF) will tell you if
the Court has excused Plaintiff from electronic filing. If the Court has excused Plaintiff
from electronic filing, you must mail a copy of your Answer or Motion to Plaintiff.


If you need assistance to participate in Court due to a disability, contact the disability
coordinator at:641-684-6502. Persons who are hearing or speech impaired may call Relay
Iowa TTY (1-800-735-2942). Disability coordinators cannot provide legal advice.


                     IMPORTANT NOTICE
YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO PROTECT
YOUR INTERESTS




                                             2
  Case E-FILED
       3:19-cv-00032-SMR-SBJ
               2019 FEB 28 3:25 PM Document 1-1
                                   DES MOINES     FiledOF
                                              - CLERK   03/29/19
                                                          DISTRICTPage
                                                                  COURT3 of 15




STATE OF IOWA JUDICIARY                                                      Case No.   LALA005134
                                                                             County     Des Moines
Case Title    PATRICIA ANN WEILAND V. AMERICAN RED CROSS

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (641) 684-6502 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued   02/28/2019 03:25:12 PM




District Clerk of Des Moines                 County

/s/ Jill Lionberger
     Case E-FILED
          3:19-cv-00032-SMR-SBJ
                  2018 DEC 03 6:12 PM Document 1-1
                                      DES MOINES     FiledOF
                                                 - CLERK   03/29/19
                                                             DISTRICTPage
                                                                     COURT4 of 15



            IN THE IOWA DISTRICT COURT FOR DES MOINES COUNTY

PATRICIA ANN WEILAND                                    LAW NO. _______________________

         Plaintiff,

v.                                                      PETITION AT LAW
                                                        and JURY DEMAND
AMERICAN RED CROSS,

         Defendant.


Plaintiff, for her Petition at Law, states:
                                              PARTIES
         1. The Plaintiff, PATRICIA ANN WEILAND, at all times present was and is a
            resident of Des Moines County in the State of Iowa.
         2. The Defendant, AMERICAN RED CROSS (aka: American National Red
            Cross), is a Federally Chartered, Not-for-Profit Corporation charged with the
            duty and responsibility of collecting, manufacturing, and distributing various
            blood products. The Defendant’s regional headquarters at issue herein is
            located in Peoria, Illinois but is (or was) engaged in business in the State of
            Iowa.


                                      JURISDICTION and VENUE
         3. Plaintiff realleges and incorporates paragraphs 1 through 2 of this petition.
         4. The Plaintiff resides in the State of Iowa and is a resident of Des Moines
            County.
         5. The Defendant is a Federally Chartered Not for Profit Corporation doing
            business in the state of Iowa.
         6. As both parties have substantial contacts with the State of Iowa the State of
            Iowa has jurisdiction over this matter. As the Plaintiff resides in Des Moines
            County, the County of Des Moines is the proper venue for this matter.


                                      GENERAL ALLEGATIONS
         7. Plaintiff realleges and incorporates paragraphs 1 through 6 of this petition.
         8. The Plaintiff was hired in March of 2005 by the Defendant.
         9. The Plaintiff was hired to work as a phlebotomist for the purpose of drawing
            blood from donors at blood draws.



                                                 1
Case E-FILED
     3:19-cv-00032-SMR-SBJ
             2018 DEC 03 6:12 PM Document 1-1
                                 DES MOINES     FiledOF
                                            - CLERK   03/29/19
                                                        DISTRICTPage
                                                                COURT5 of 15



    10. The Plaintiff was employed from March 2005 to January 6, 2017.
    11. The Plaintiff’s evaluations during this time at the Red Cross were always
        satisfactory or better with many if not most of the evaluations being rated very
        high.
    12. During the course of the Plaintiff’s employment with the Red Cross the
        Plaintiff was injured on the job four times.
    13. The most serious of these injuries occurred in January 2013 which was the
        third injury sustained by the Plaintiff.
    14. In January 2013 the Plaintiff fell while at a blood draw and broke her knee
        this injury necessitated a full knee replacement surgery.
    15. Following the knee replacement and recovery from said surgery the Plaintiff
        returned to work with the Defendant, American Red Cross, just as the Plaintiff
        returned to work following the previous two injuries.
    16. On or about February 5, 2016 the Plaintiff suffered her fourth and final injury
        while at work as an employee of the Defendant. The Plaintiff suffered injury
        to her rotator cuff, she suffered a concussion, a fractured right big toe, and
        bruising to both knees.
    17. On or about March 21, 2016 the Plaintiff returned to work and the Defendant
        placed the Plaintiff on restricted duty.
    18. From March 21, 2016 to September 26, 2016 the Plaintiff continued her
        employment with the Defendant, American Red Cross, and did so without any
        incident or complaint.
    19. On September 26, 2016 the Defendant placed the Plaintiff on “ongoing leave
        of absence” with no indication of when or if the Plaintiff would be allowed to
        return to work. Also with no indication of what led to this decision to place
        the Plaintiff on this leave of absence.
    20. Subsequent to placing the Plaintiff on “ongoing leave of absence” the
        Defendant demanded from the Plaintiff that she reproduce all the
        documentation from medical providers regarding the Plaintiff’s medical
        condition.
    21. The Defendant refused to pay for any of these documentations and the
        Plaintiff was unable to pay for all of the documentation as medical providers
        who had already provided reports regarding the treatment the Plaintiff had
        received were unwilling to duplicate the work or examine the Plaintiff again
        without being compensated.
    22. The Plaintiff provided all documentation available to her but this was not
        sufficient to the Defendant.
    23. The Defendant made it clear that there was a concern over the ability of the
        Plaintiff to do her job, even though she had been returned to work in March of
        2016 and worked for approximately 6 months without any further problems.



                                         2
Case E-FILED
     3:19-cv-00032-SMR-SBJ
             2018 DEC 03 6:12 PM Document 1-1
                                 DES MOINES     FiledOF
                                            - CLERK   03/29/19
                                                        DISTRICTPage
                                                                COURT6 of 15



    24. The Defendant never discussed making reasonable accommodations for the
        Plaintiff to resolve the issues the Defendant had with the injuries or disability
        the Plaintiff suffered from.
    25. The Plaintiff could perform the work and would have performed the work if
        the Defendant would have made the appropriate arrangements for the Plaintiff
        to continue her employment.


                                        RIGHT TO SUE


    26. The Plaintiff realleges and incorporates paragraphs 1 through 25 of the
        Petition.
    27. On or about October 19, 2017 the Plaintiff filed a complaint with the Iowa
        Civil Rights Commission and EEOC as a concurrent application. The
        Complaint was filed within the 300 day time period to file such a complaint.
    28. The EEOC has provided a right to sue letter which is attached to this petition
        and the Plaintiff is requesting a right to sue letter from the Iowa Civil Rights
        Commission.



                                 FIRST CAUSE OF ACTION
         VIOLATION OF THE AMERICANS WITH DISABILITIES ACT (ADA)
                        FEDERAL DISABILITY DISCRIMINATION
               PURSUANT TO TITLE 42 OF THE UNITED STATES CODE
    29. The Plaintiff realleges and incorporates paragraphs 1 through 28 of the
        Petition.
    30. Plaintiff is an individual with a “disability” within the meaning of 42 U.S.C.
        §12102 as the Plaintiff was and is regarded as having a disability by the
        Defendant.
    31. The Defendant intentionally discriminated against the Plaintiff in violation of
        the ADA in that Defendant discharged the Plaintiff because the Defendant
        regarded or perceived the Plaintiff as disabled.
    32. As a direct and proximate result of the afore mentioned intentional
        discrimination the Plaintiff suffered harm, including loss of income in the
        form of wages, prospective retirement benefits, health insurance, social
        security, and other benefits.
    33. The Plaintiff has also suffered emotional distress and other non-pecuniary
        losses.




                                          3
Case E-FILED
     3:19-cv-00032-SMR-SBJ
             2018 DEC 03 6:12 PM Document 1-1
                                 DES MOINES     FiledOF
                                            - CLERK   03/29/19
                                                        DISTRICTPage
                                                                COURT7 of 15




                               SECOND CAUSE OF ACTION
                         STATE DISABILITY DISCRIMINATION
                            VIOLATION OF IOWA CODE §216


    34. Plaintiff realleges and incorporates paragraphs 1 through 33 of this petition.
    35. Plaintiff is or was an “employee” within the meaning of the Iowa Civil Rights
        Act, Iowa Code §216.2(6)
    36. Defendant is an “employer” within the meaning of the Iowa Civil Rights Act,
        Iowa Code §216.2(7)
    37. Plaintiff is an individual with a “disability” within the meaning of Iowa Code
        §216 as the Plaintiff was regarded as having a disability by the Defendant.
    38. Defendant discriminated against the Plaintiff because of the perceived
        disability in violation of Iowa Code §216
    39. As a direct and proximate result of the afore mentioned intentional
        discrimination the Plaintiff suffered harm, including loss of income in the
        form of wages, prospective retirement benefits, health insurance, social
        security, and other benefits.
    40. The Plaintiff has also suffered emotional distress and other non-pecuniary
        losses.




                                THIRD CAUSE OF ACTION
                    VIOLATION OF THE CIVIL RIGHTS ACT OF 1991


    41. The Plaintiff realleges and incorporates paragraphs 1 through 40 of the
        Petition.
    42. The Civil Rights Act of 1991 provides for monetary damages for intentional
        discrimination.
    43. The Acts of the Defendant(s) or the employees or agents of the Defendant(s)
        as described herein were of an intentional nature.
    44. The Actions of the Defendant(s) are in violation of the Civil Rights Act of
        1991.




                                          4
 Case E-FILED
      3:19-cv-00032-SMR-SBJ
              2018 DEC 03 6:12 PM Document 1-1
                                  DES MOINES     FiledOF
                                             - CLERK   03/29/19
                                                         DISTRICTPage
                                                                 COURT8 of 15




                                   FOURTH CAUSE OF ACTION
                                           RETALIATION
       45. The Plaintiff realleges and incorporates paragraphs 1 through 44 of the
           Petition.
       46. The State and Federal Laws cited and not cited herein prohibit retaliatory
           actions against a party who files a workers compensation claim.
       47. The Defendant retaliated against the Plaintiff by terminating her employment
           following a number of workers compensation claims.
       48. The Plaintiff wanted to return to work and had returned to work following the
           last workers compensation claim, but the Defendant took action to terminate
           the Plaintiff.
       49. The retaliation against the Plaintiff is a prohibited act and violates the Federal
           and State laws cited herein.



        WHEREFORE, Plaintiff prays for judgment against Defendant in an amount that
will fully and completely compensate the Plaintiff for the injuries and damages sustained,
together with attorney fees, interest thereon as provided by law, and for the costs of this
action.



                              JURY DEMAND

       Plaintiff hereby demands a trial by jury.




                                              __/s/ Kenneth J. Weiland Jr. ________
                                              Kenneth J. Weiland, Jr., AT0008291
                                              WEILAND LAW FIRM, P.C.
                                              1414 12th Street
                                              Suite A
                                              Des Moines, IA 50314
                                              PH: (515) 419-1626
                                              Email: weilandlaw@yahoo.com

                                              ATTORNEY FOR PLAINTIFF


                                             5
                          Case E-FILED
                               3:19-cv-00032-SMR-SBJ
                                       2018 DEC 03 6:12 PM Document 1-1
                                                           DES MOINES     FiledOF
                                                                      - CLERK   03/29/19
                                                                                  DISTRICTPage
                                                                                          COURT9 of 15
EEOC Form 161 (11 / 16)                     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                    DISMISSAL AND NOTICE OF RIGHTS
To:    Kenneth Weiland                                                                    From:    Milwaukee Area Office
       WEILAND LAW FIRM PC                                                                         310 West Wisconsin Ave
J      1414 12TH STREET, STE A
       Des Moines, lA 50314
                                                                                                   Suite 500
                                                                                                   Milwaukee, WI 53203

        For: Patricia A. Weiland
       D                       On behalf of person(s) aggrieved whose identity is
                               CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No.                                EEOC Representative                                                     Telephone No.
                                                   Pamela A. Bloomer,
26A-20 18-00099                                    State & Local Coordinator                                           (414) 297-4056
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON :
       D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D           Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D           Th e Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                   discrimination to file your charge
       D           The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                   information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                   the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       [KJ         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D           Other (briefly state)



                                                            - NOTICE OF SUIT RIGHTS -
                                                      (See the additional information attached to this form .)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the onl y notice of d ismissal and of your right to sue that we will send you .
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The tim e limit for filing su it based on a claim under state law may be differe nt. )

Equal Pay Act (EPA): EPA su its must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                        On behalf of the Commission

                                                                                                                      9/5/2018
 Enclosures(s)                                                                                                               (Date Mailed)
                                                                      Julianne Bowman,
                                                                        District Director
 cc:
             Jeffrey W. Larroca
             ECKERT SEAMANS CHERIN & MELLOTT, LLC
             1717 PENNSYLVANIA AVE, NW
             Washington, DC 20006


             For: AMERICA RED CROSS
 Case E-FILED
      3:19-cv-00032-SMR-SBJ
              2019 FEB 25 12:35 PMDocument 1-1- CLERK
                                   DES MOINES    Filed OF
                                                       03/29/19  Page
                                                          DISTRICT    10 of 15
                                                                   COURT




           IN THE IOWA DISTRICT COURT FOR DES MOINES COUNTY

PATRICIA ANN WEILAND                                            LALA005134

        Plaintiff,

v.                                                      AMENDED PETITION AT LAW
                                                        and JURY DEMAND
AMERICAN RED CROSS,

        Defendant.


Plaintiff, for her Petition at Law, states:
                                              PARTIES
        1. The Plaintiff, PATRICIA ANN WEILAND, at all times present was and is a
           resident of Des Moines County in the State of Iowa.
        2. The Defendant, AMERICAN RED CROSS (aka: American National Red
           Cross), is a Federally Chartered, Not-for-Profit Corporation charged with the
           duty and responsibility of collecting, manufacturing, and distributing various
           blood products. The Defendant’s regional headquarters at issue herein is
           located in Peoria, Illinois but is (or was) engaged in business in the State of
           Iowa.


                                      JURISDICTION and VENUE
        3. Plaintiff realleges and incorporates paragraphs 1 through 2 of this petition.
        4. The Plaintiff resides in the State of Iowa and is a resident of Des Moines
           County.
        5. The Defendant is a Federally Chartered Not for Profit Corporation doing
           business in the state of Iowa.
        6. As both parties have substantial contacts with the State of Iowa the State of
           Iowa has jurisdiction over this matter. As the Plaintiff resides in Des Moines
           County, the County of Des Moines is the proper venue for this matter.


                                      GENERAL ALLEGATIONS
        7. Plaintiff realleges and incorporates paragraphs 1 through 6 of this petition.
        8. The Plaintiff was hired in March of 2005 by the Defendant.
        9. The Plaintiff was hired to work as a phlebotomist for the purpose of drawing
           blood from donors at blood draws.



                                                 1
Case E-FILED
     3:19-cv-00032-SMR-SBJ
             2019 FEB 25 12:35 PMDocument 1-1- CLERK
                                  DES MOINES    Filed OF
                                                      03/29/19  Page
                                                         DISTRICT    11 of 15
                                                                  COURT




     10. The Plaintiff was employed from March 2005 to January 6, 2017.
     11. The Plaintiff’s evaluations during this time at the Red Cross were always
         satisfactory or better with many if not most of the evaluations being rated very
         high.
     12. During the course of the Plaintiff’s employment with the Red Cross the
         Plaintiff was injured on the job four times.
     13. The most serious of these injuries occurred in January 2013 which was the
         third injury sustained by the Plaintiff.
     14. In January 2013 the Plaintiff fell while at a blood draw and broke her knee
         this injury necessitated a full knee replacement surgery.
     15. Following the knee replacement and recovery from said surgery the Plaintiff
         returned to work with the Defendant, American Red Cross, just as the Plaintiff
         returned to work following the previous two injuries.
     16. On or about February 5, 2016 the Plaintiff suffered her fourth and final injury
         while at work as an employee of the Defendant. The Plaintiff suffered injury
         to her rotator cuff, she suffered a concussion, a fractured right big toe, and
         bruising to both knees.
     17. On or about March 21, 2016 the Plaintiff returned to work and the Defendant
         placed the Plaintiff on restricted duty.
     18. From March 21, 2016 to September 26, 2016 the Plaintiff continued her
         employment with the Defendant, American Red Cross, and did so without any
         incident or complaint.
     19. On September 26, 2016 the Defendant placed the Plaintiff on “ongoing leave
         of absence” with no indication of when or if the Plaintiff would be allowed to
         return to work. Also with no indication of what led to this decision to place
         the Plaintiff on this leave of absence.
     20. Subsequent to placing the Plaintiff on “ongoing leave of absence” the
         Defendant demanded from the Plaintiff that she reproduce all the
         documentation from medical providers regarding the Plaintiff’s medical
         condition.
     21. The Defendant refused to pay for any of these documentations and the
         Plaintiff was unable to pay for all of the documentation as medical providers
         who had already provided reports regarding the treatment the Plaintiff had
         received were unwilling to duplicate the work or examine the Plaintiff again
         without being compensated.
     22. The Plaintiff provided all documentation available to her but this was not
         sufficient to the Defendant.
     23. The Defendant made it clear that there was a concern over the ability of the
         Plaintiff to do her job, even though she had been returned to work in March of
         2016 and worked for approximately 6 months without any further problems.



                                          2
Case E-FILED
     3:19-cv-00032-SMR-SBJ
             2019 FEB 25 12:35 PMDocument 1-1- CLERK
                                  DES MOINES    Filed OF
                                                      03/29/19  Page
                                                         DISTRICT    12 of 15
                                                                  COURT




     24. The Defendant never discussed making reasonable accommodations for the
         Plaintiff to resolve the issues the Defendant had with the injuries or disability
         the Plaintiff suffered from.
     25. The Plaintiff could perform the work and would have performed the work if
         the Defendant would have made the appropriate arrangements for the Plaintiff
         to continue her employment.


                                         RIGHT TO SUE


     26. The Plaintiff realleges and incorporates paragraphs 1 through 25 of the
         Petition.
     27. On or about October 19, 2017 the Plaintiff filed a complaint with the Iowa
         Civil Rights Commission and EEOC as a concurrent application. The
         Complaint was filed within the 300 day time period to file such a complaint.
     28. The EEOC has provided a right to sue letter which is attached to this petition
         and the Plaintiff is requesting a right to sue letter from the Iowa Civil Rights
         Commission.



                                  FIRST CAUSE OF ACTION
          VIOLATION OF THE AMERICANS WITH DISABILITIES ACT (ADA)
                         FEDERAL DISABILITY DISCRIMINATION
                PURSUANT TO TITLE 42 OF THE UNITED STATES CODE
     29. The Plaintiff realleges and incorporates paragraphs 1 through 28 of the
         Petition.
     30. Plaintiff is an individual with a “disability” within the meaning of 42 U.S.C.
         §12102 as the Plaintiff was and is regarded as having a disability by the
         Defendant.
     31. The Defendant intentionally discriminated against the Plaintiff in violation of
         the ADA in that Defendant discharged the Plaintiff because the Defendant
         regarded or perceived the Plaintiff as disabled.
     32. As a direct and proximate result of the afore mentioned intentional
         discrimination the Plaintiff suffered harm, including loss of income in the
         form of wages, prospective retirement benefits, health insurance, social
         security, and other benefits.
     33. The Plaintiff has also suffered emotional distress and other non-pecuniary
         losses.




                                           3
Case E-FILED
     3:19-cv-00032-SMR-SBJ
             2019 FEB 25 12:35 PMDocument 1-1- CLERK
                                  DES MOINES    Filed OF
                                                      03/29/19  Page
                                                         DISTRICT    13 of 15
                                                                  COURT




                                SECOND CAUSE OF ACTION
                          STATE DISABILITY DISCRIMINATION
                             VIOLATION OF IOWA CODE §216


     34. Plaintiff realleges and incorporates paragraphs 1 through 33 of this petition.
     35. Plaintiff is or was an “employee” within the meaning of the Iowa Civil Rights
         Act, Iowa Code §216.2(6)
     36. Defendant is an “employer” within the meaning of the Iowa Civil Rights Act,
         Iowa Code §216.2(7)
     37. Plaintiff is an individual with a “disability” within the meaning of Iowa Code
         §216 as the Plaintiff was regarded as having a disability by the Defendant.
     38. Defendant discriminated against the Plaintiff because of the perceived
         disability in violation of Iowa Code §216
     39. As a direct and proximate result of the afore mentioned intentional
         discrimination the Plaintiff suffered harm, including loss of income in the
         form of wages, prospective retirement benefits, health insurance, social
         security, and other benefits.
     40. The Plaintiff has also suffered emotional distress and other non-pecuniary
         losses.




                                 THIRD CAUSE OF ACTION
                     VIOLATION OF THE CIVIL RIGHTS ACT OF 1991


     41. The Plaintiff realleges and incorporates paragraphs 1 through 40 of the
         Petition.
     42. The Civil Rights Act of 1991 provides for monetary damages for intentional
         discrimination.
     43. The Acts of the Defendant(s) or the employees or agents of the Defendant(s)
         as described herein were of an intentional nature.
     44. The Actions of the Defendant(s) are in violation of the Civil Rights Act of
         1991.




                                           4
Case E-FILED
     3:19-cv-00032-SMR-SBJ
             2019 FEB 25 12:35 PMDocument 1-1- CLERK
                                  DES MOINES    Filed OF
                                                      03/29/19  Page
                                                         DISTRICT    14 of 15
                                                                  COURT




                                FOURTH CAUSE OF ACTION
             WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY
                  WORKERS’ COMPENSATION RETALIATION
     45. The Plaintiff realleges and incorporates paragraphs 1 through 44 of the
         Petition.
     46. Plaintiff sustained work-related injuries while working for the Defendant.
     47. The Plaintiff was eligible to pursue and did purse and/or sought to pursue
         and/or was considering pursuing and/or was attempting to pursue worker’s
         compensation benefits in connection with one or more of her work-related
         injuries.
     48. The Plaintiff did file and pursue a workers’ compensation claim.
     49. It is the public policy of the State of Iowa, pursuant to Iowa Code Chapter 85,
         that employers may not legally terminate the employment of employees
         because they suffered or reported a workplace injury, or may suffer or report a
         workplace injury, or because they sought or may seek to file a workers
         compensation report or first report of injur form or because they otherwise
         sought or may seek to pursue workers’ compensation benefits.
     50. In violation of the public policy of the State of Iowa Defendant terminated
         Plaintiff’s employment because Plaintiff suffered and/or reported a workplace
         injury and/or may suffer or report a workplace injury and/or because Plaintiff
         sought or may seek to file a workers compensation report or first report of
         injury and/or because Plaintiff otherwise sought or may seek to pursue
         workers compensation benefits and/or because Defendants attempt to dissuade
         or prevent Plaintiff from otherwise pursuing a workers compensation benefits.
     51. Plaintiffs injuries and the facts noted herein were a determinative factor in
         Defendant’s decision to retaliated against the Plaintiff and terminate her
         employment.
     52. Defendant’s actions, including the termination of Plaintiff’s employment
         violated the public policy of the State of Iowa
     53. If not addressed and remedied such actions would contravene and subvert
         well-recognized and defined public policies of the State of Iowa.
     54. As a result of the Defendant’s actions the Plaintiff has suffered and will suffer
         injuries and damages.
     55. Defendant acted willfully and with wanton disregard for the Plaintiff’s rights.
     56. The Plaintiff is entitled to punitive damages due to the willful and wanton
         actions of the Defendant.




                                           5
 Case E-FILED
      3:19-cv-00032-SMR-SBJ
              2019 FEB 25 12:35 PMDocument 1-1- CLERK
                                   DES MOINES    Filed OF
                                                       03/29/19  Page
                                                          DISTRICT    15 of 15
                                                                   COURT




        WHEREFORE, Plaintiff prays for judgment against Defendant in an amount that
will fully and completely compensate the Plaintiff for the injuries and damages sustained,
together with attorney fees, interest thereon as provided by law, and for the costs of this
action.



                              JURY DEMAND

       Plaintiff hereby demands a trial by jury.




                                             __/s/ Kenneth J. Weiland Jr. ________
                                             Kenneth J. Weiland, Jr., AT0008291
                                             WEILAND LAW FIRM, P.C.
                                             1414 12th Street
                                             Suite A
                                             Des Moines, IA 50314
                                             PH: (515) 419-1626
                                             Email: weilandlaw@yahoo.com

                                             ATTORNEY FOR PLAINTIFF




                                             6
